Citation Nr: 1310126	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  10-40 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for asthma.

2.  Entitlement to an initial disability rating in excess of 10 percent for a left wrist and left forearm strain.

3.  Entitlement to an initial compensable disability rating for an inguinal hernia repair.

4.  Entitlement to an initial compensable disability rating for bilateral calf muscle strain.

5.  Entitlement to an initial compensable disability rating for a left thumb strain.  


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran had active military service from October 1986 to April 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the Veteran should be afforded VA examinations to determine the current severity of the service-connected disabilities.  The Veteran has only been examined for the purpose of establishing VA disability.  

Since the Veteran was last examined by VA in May 2008, the Veteran asserts that the service-connected disabilities are worse.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since September 2009. 

2.  Afford the Veteran VA examinations to determine the current level of impairment of asthma, left wrist and left forearm strain, inguinal hernia, bilateral calf muscle strain, and a left thumb strain. 





3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must b afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



